McAdam, Ch. J.
Plaintiff's affidavit in supplementary proceedings charges that the • defendant resides in New York, and does business in that county. The defendant moves to vacate the order, on the ground that he does not reside or do business in ¡New York, but resides in Pennsylvania. In either case, the order for examination is proper {Code, § 2458), andas the affidavits on either side establish the right to the order, though' on different grounds, it cannot be vacated.
The examination, must, therefore, proceed.